DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 18 recite sending the tail gas stream to a first membrane unit and sending a portion of the tail gas stream to a second membrane unit. However such recitations render the claim indefinite since it is not clear how the entire tail gas stream can be routed to the first membrane unit while a portion is simultaneously routed to the second membrane unit. The Examiner notes that this rejection could be overcome by amending the claims to recite sending a portion of the tail gas stream to the first membrane unit.
Claims 2-17 and 19 are likewise rejected due to their dependence from claims 1 and 18.

Claim 9 recites the limitation "each bank of membranes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the control system for the for pressure swing adsorption unit" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the measure of the amount of flow…" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 12 was intended to depend from claim 9 instead of claim 8, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim 13 recites the limitation “comprising the first membrane unit and the second membrane unit further comprises” at lines 1-2. However such a recitation renders the claim indefinite since it is not clear how the combining step can be further modified since the step of combining was not previously recited. It appears as though claim 13 was intended to depend from claim 12 instead of claim 1, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim 14 recites the limitation "one bank of membrane units" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 2, 4-7, 10, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma et al. (US 2010/0129284 A1) in view of Wascheck et al. (US 2004/0103782 A1).

	With regard to claims 1 and 2, Niitsuma et al. discloses a process of treating a net gas stream (C102) comprising sending a pressurized gas stream (C102) to a pressure swing adsorption (PSA) unit (C2) to produce a hydrogen product stream (C104) and a tail gas stream (C106 and C112), sending a portion of the tail gas stream (C106) to a first membrane unit (C5) to produce a first permeate stream (C109) and a first non-permeate stream (C108), and sending a portion of the tail gas stream (C112) to a second membrane unit (C4) to produce a second permeate (C115) and a second non-permeate stream (C114), and further comprising compressing (at compressors C8 and C10) the tail gas stream prior to sending the tail gas stream to the first and second membrane units at Fig. 4, the abstract and paragraphs [0087], [0097] and [0206]-[0215].
	Niitsuma et al. teaches the PSA unit operating at a preferred pressure of 1 MPa to 5 MPa and the reforming section operating at a preferred pressure of 0.2 MPa to 2 MPa, but does not expressly teach sending the net gas stream to a compressor to produce a compressed gas stream.
	 Wascheck et al. discloses compressing (at 6) a net gas stream prior to introduction into a PSA unit (9) at Fig. 1 and paragraph [0031].
	It would have been obvious to one of ordinary skill in the art to incorporate the compressor of Wascheck et al. into the process of Niitsuma et al. to allow the pressure of the net gas to be increased to a desired pressure. This is particularly true in view of the fact that Niitsuma et al. teaches the PSA preferably operating at a pressure greater than the net gas stream exiting the reforming section.



	With regard to claim 5, Niitsuma et al. discloses recycling the second permeate stream (C119) to the PSA unit and using a hydrogen-rich gas as a purge gas at Fig. 4 and paragraphs [0172]-[0174], [0180] and [0209].
	Niitsuma et al. does not disclose the second permeate stream being recycled to the PSA unit as the purge gas.
	Wascheck et al. discloses using a hydrogen-rich permeate stream (25) as a purge gas for a PSA unit (9) at Fig. 1 and paragraph [0038].
	It would have been obvious to incorporate the use of a hydrogen-rich permeate stream as the purge gas of Wascheck et al. into the process of Niitsuma et al. to avoid taking a portion of the product hydrogen stream for such purpose.

	With regard to claims 6, 7 and 16, Niitsuma et al. discloses the first and second membrane units being operated at a temperature appropriate for the membrane material used, including polymers at paragraphs [0189] and [0203].
	It would have been obvious to one of ordinary skill in the art to select membrane materials that are capable of operating at the temperate of the tail gas stream exiting the PSA unit to avoid having to adjust the temperature of the PSA unit tail gas. Alternatively, one ordinarily skilled in the art would have recognized that the temperature of the tail gas stream could be adjusted for each of the membrane units to optimize separation performance.

	With regard to claims 10 and 11, Niitsuma et al. discloses the control system being combined with a control system for the PSA unit at Fig. 3 and paragraphs [0176]-[0182]. However, the two control 

	With regard to claim 17, Niitsuma et al. discloses the PSA unit comprising adsorbents (activated carbon, zeolites) to remove impurities from the second membrane permeate stream at paragraphs [0095]-[0096]. Using a layer arrangement of each of these materials would have been obvious to one of ordinary skill in the art to allow more impurities to be captured, e.g. a zeolite layer to capture impurities not captured by the activated carbon layer and vise-versa.

6.	Claims 8, 9, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niitsuma et al. (US 2010/0129284 A1) in view of Wascheck et al. (US 2004/0103782 A1), and further in view of Lokhandwala et al. (US 2007/0125537 A1).
	Niitsuma et al. does not disclose the first and second membrane units each comprising at least two banks, wherein the control system controls permeate pressure of the first and second membrane units by controlling a ratio of permeate flow to membrane feed flow for the first and second membrane units, wherein the control system measures and combines the amount of flow of gas to each bank of membrane within each of the first and second membrane units, wherein segregating valves are used, and wherein at least one bank of membrane units is a lower pressure than another bank.
	Lokhandwala et al. discloses a membrane separation system wherein first and second membrane units each comprise at least two banks (69, 72, 80, 84), wherein the control system controls permeate pressure of the first and second membrane units by controlling a ratio of permeate flow to membrane feed flow for the first and second membrane units (see paragraphs [0030]-[0031], [0034]-[0036] and [0097]-[0098], wherein the control system measures and combines the amount of flow of gas to each bank of membrane within each of the first and second membrane units (see paragraphs [0030]-[0036]), wherein segregating valves are used (e.g. 67a-67e that can be opened slowly to avoid pressure shocks), and 
	It would have been obvious to one of ordinary skill in the art to incorporate the membrane banks and segregating valves of Lokhandwala et al. into the process of Niitsuma et al. and Wascheck et al. to account for variations in the tail gas flow rate, composition or pressure, as suggested by Lokhandwala et al. at paragraph [0031].

7.	Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Adamopoulos (US 2018/0111831 A1) in view of Lokhandwala et al. (US 2007/0125537 A1).
	Adamopoulos discloses a process of treating a net gas stream (10) comprising sending the net gas stream to a compressor (not shown, see paragraph [0032] which teaches a net gas compressor and the table at paragraph [0033] which teaches the net gas being compressed to 256 psig) to produce a compressed gas stream, sending the compressed gas stream to a pressure swing adsorption (PSA) unit (40) to produce a hydrogen product stream (50) and a tail gas stream (60), sending a portion of the tail gas stream (60) to a membrane unit (90) to produce a permeate stream (110) and a non-permeate stream (100), and further comprising compressing the tail gas stream (at 70) prior to sending the tail gas stream to the membrane unit, wherein the non-permeate stream is sent to an absorber unit (140, de-ethanizer) to produce a fuel gas stream and a C3+ stream at Fig. 1, the abstract and paragraphs [0007], [0017]-[0025] and [0032]-[0033].
	Adamopoulos does not disclose the membrane unit comprising a first membrane unit and second membrane unit.
	Lokhandwala et al. discloses a membrane separation system comprising first and second membrane units (e.g. 69a and 69b) arranged in parallel with segregation valves to account for variations in feed flow rate, composition or pressure, wherein the membrane units are operated at the same temperature at Fig. 3 and paragraph [0030]-[0031] and [0132].
.

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

9.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/560,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘431 application are directed to a system, the Examiner notes that one of ordinary skill in the art would at once envisage the instant process claims from the corresponding system claims of the ‘431 application. As such, the instant process claims are obvious in view of the corresponding system claims of the ‘431 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Sircar et al. reference discloses a similar system for hydrogen recovery from a net gas stream wherein portions of a PSA unit tail gas are directed to first and second membrane units (see especially Fig. 1).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
March 19, 2021